*Per Curiam.

With respect to the first objection, [*102] it appears that the first plea of the defendant below was a plea in chief to the merits of the action, and the second a plea in abatement which was not answered. The plea in abatement after a plea in chief was a nullity, and not necessary to be answéred. But the second objection is fatal. A justice has no authority, by the ten pound act, to adjourn the trial beyond six days, without the consent of the parties. The defendant below did not consent, nor did he appear at the trial.(a)
Judgment reversed.

 Generally upon the subject of adjournment in justice’s courts: See 2 R. S. 169,170,171 ; 2 Cowen’s Treat. 3d edit. 289-309.